                                                                               I~
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division

UNITED STATES OF AMERICA,

v.                                        Criminal Action No. 3:08CR412

CODY D. COURETON


                              MEMORANDUM OPINION

     Cody D. Coureton, a federal inmate proceeding with counsel,

filed this 28 U.S.C. § 2255 Motion ("§ 2255 Motion,n ECF No. 32)

arguing that his firearm conviction is invalid under Johnson v.

United States, 135 S. Ct. 2551 (2015).             The Government initially

filed a Motion to Dismiss the§ 2255 Motion contending that it is

barred by the relevant statute of limitations.               (ECF No.   35.)

Thereafter, the Court ordered further briefing.          In its most recent

Supplemental Memorandum, the Government now argues that Coureton's

claim lacks merit.     (ECF No. 43, at 2-5.)        For the reasons set out

below, the§ 2255 Motion will be granted.


                         I.     PROCEDURAL HISTORY

     On September 16, 2008, Coureton was charged in a two-count

Indictment.     (ECF   No.     9.)   Count   One    charged Coureton    with

interference with commerce by threats and violence and aiding and

abetting, in violation of 18 U.S.C. § 1951(a) and (2)           ("Hobbs Act

robbery").    (Id. at 1-2.)      Count Two charged Coureton with using,

carrying, and brandishing a firearm and aiding and abetting that
offense,      during and in relation to a crime of violence, to wit,

the Hobbs Act robbery charged in Count One,                    in violation of 18

U.S.C.    §   924 (c) (1) (A) (ii) and 2.       (Id. at2.)

        On November 3, 2008, pursuant to a Plea Agreement, Coureton

pled guilty to both Counts One and Two.                      (ECF No.    13,    at 1.)

However, the Plea Agreement erroneously indicated that Count One

was conspiracy to commit Hobbs Act robbery.                   (Id.)     The language

of the Plea Agreement stated as follows:

        The defendant agrees to plead guilty to Counts One and
        Two of the criminal indictment.   Count One charges the
        defendant with Conspiracy to Interfere with Commerce by
        Threats and Violence, and Aiding and Abetting that crime
        . . . . Count Two charges the defendant with Use, Carry
        and Brandishing Firearms and Aiding and Abetting in that
        crime During and in Relation to a Crime of Violence.

(ECF No. 13, at 1 (emphasis added).)               Notably, the Indictment did

not charge Coureton with conspiracy to commit Hobbs Act robbery.

Rather,       it   charged Couret on   solely with      substantive          Hobbs Act

robbery and aiding and abetting that offense.                   (ECF No. 9, at 1.)

The Statement of Facts in support of the Plea Agreement reflected

that:     "On or about June 21, 2008, CODY D. COURETON did interfere

with commerce by threats and violence,               and did aid and abet the

crime, and he did use, carry, and brandish, and aided and abetted

others in using, carrying and brandishing firearms during and in

relation to a         crime   of violence."         (ECF No.    14,     at   1.)     The

Statement of Facts also indicated that "CODY D.                   COURETON,        along




                                            2
with others, did commit the acts set forth in Counts One and Two

of the pending criminal indictment."               (Id. at 3.)

       During   the    Rule   11    plea   hearing,   the    following   colloquy

exchanges took place:

            THE COURT:    Have you received a                 copy of the
       indictment this is the formal charge,                   read it to
       yourself,  and discussed it with Ms.                   Vidal,  your
       attorney?

            MR. COURETON:          Yes, sir.

            THE COURT:      Do you understand that in Count 1
       you are charged with knowingly conspiring, that is,
       knowingly agreeing with others to interfere with
       interstate commerce by threats and violence, and aiding
       and abetting others in that crime, that is, robbery of
       a facility that was involved in interstate commerce; you
       understand that's the charge?

       MR. COURETON:      Yes, sir.

(ECF No. 46, at 7-8 (emphasis added).)

             The COURT:    Now, in Count 2, you understand that
       charges you with the use, carrying and brandishing of a
       firearm during the commission of those acts, and aiding
       and abet ting, the offense as charged in Count 1, all
       constituting a crime of violence; you understand that is
       the charge"

       Mr. COURETON:      Yes, sir.

(Id. at 9-10.)        On February 9, 2009, the Court sentenced Coureton

to 180 months on Count One and 84 months on Count Three,                      to be

served consecutively.         (ECF No. 22, at 2.)       The Judgment reflects

that   Coureton   was    convicted of          "Conspiracy   to   Interfere    With

Commerce By Threats and Violence, Aiding and Abetting."                   (Id. at

1 (emphasis added).)

                                           3
      On June 20, 2016, Coureton file~ this§ 2255 Motion arguing

that his conviction under 18 U.S.C. § 924(c) in Count Two must be

vacated because of the Supreme Court's decision in Johnson v.

United States, 135 S. Ct. 2551 (2015).        Thereafter, the Government

moved to dismiss, arguing that the§ 2255 Motion is barred by the

relevant statute of limitations.


                               II. ANALYSIS

      In Johnson the Supreme Court held "that imposing an increased

sentence under the residual clause of the Armed Career Criminal

Act   [("ACCA")]    violates   the   Constitution's      guarantee   of   due

process," 135 S. Ct. at 2563, because the Residual Clause of the

ACCA, 18 U.S.C. § 924(e) (2) (B) (ii), defined "violent felony" in an

unconstitutionally vague manner for the reason that the Residual

Clause encompassed "conduct that presents a serious potential risk

of physical injury to another," which defied clear definition.

Id.   at 2557-58    (citation omitted).      Subsequently,      in Welch v.

United States, 136 S. Ct. 1257 (2016), the Supreme Court held that

"Johnson announced a substantive rule [of law] that has retroactive

effect in cases on collateral review."         Id. at 1268.

      Coureton     asserts   that    after   Johnson,     the   offense   of

conspiracy to commit Hobbs Act robbery can no longer qualify as a

crime of violence under 18 U.S.C. § 924(c) (3), and thus, that his

conviction under Count Two must be vacated.             As explained below,


                                      4
recent decisions from the Supreme Court and the Fourth Circuit

support    Coureton's        challenge    to      Count   Two     where       his   firearm

conviction was predicated upon conspiracy to commit Hobbs Act

robbery.

     A.      Conspiracy To Commit Hobbs Act Robbery Cannot Serve As
             A Valid Predicate Crime of Violence For The § 924 (c)
             Charge in Count Two

     Title 18 U.S.C. section 924(c) (1) (A) provides for consecutive

periods of imprisonment when a defendant uses or carries a firearm

in furtherance of a crime of violence.                    The baseline additional

period of imprisonment is five years.               18 U.S.C. § 924(c) (1) (A) (i).

If the defendant brandishes the firearm, the additional period of

imprisonment         increases      to    at      least    seven        years.          Id.

§ 924(c) (1) (A) (ii).       And, if the defendant discharges the firearm,

the additional period of imprisonment increases to at least ten

years.     Id.   §   924 (c) (1) (A) (iii).

     At the time of Coureton's convictions, the United States could

demonstrate that an underlying offense constitutes a crime of

violence    if it       established that          the   offense    is     a    felony   and

satisfies one of two requirements.                 Namely, the statute defined a

crime of violence as any felony:

      (A)  [that] has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another [(the "Force Clause")], or

     (B) that by its nature, involves a substantial risk
     that physical force against the person or property of


                                              5
           another may be used in the course                    of committing the
           offense [(the "Residual Clause 11 ) ] .


Id.    §     924 (c) (3).         The   Supreme       Court   recently     invalidated the

Residual Clause, or§ 924(c) (3) (B), in United States v. Davis, 139

S.     Ct.     2319,    2336       (2019)      (holding       that    "§   924 (c) (3) (B)    is

unconstitutionally vague").

        A defendant          is    guilty of Hobbs Act               robbery if he or she

"obstructs,        delays,        or affects commerce or the movement of any

article or commodity in commerce, by robbery                               . or attempts or

conspires so to do . .                    II
                                               18 U.S.C. § 1951 (a).             That statute

defines "robbery" as

        the unlawful taking or obtaining of personal property
        from the person or in the presence of another, against
        his [or her] will, by means of actual or threatened
        force, or violence, or fear of injury, immediate or
        future, to his [or her] person or property, or property
        in his [or her] custody or possession, or the person or
        property of a relative or member of his [or her] family
        or of anyone in his [or her] company at the time of the
        taking or obtaining.

Id.    §     1951 (b) (1).        The Fourth Circuit recently determined that

conspiracy to commit Hobbs Act robbery fails to satisfy the Force

Clause.        See United States v. Simms, 914 F.3d 229 (4th Cir. 2019).

In Simms, the defendant pled guilty to conspiracy to commit Hobbs

Act robbery and to brandishing a firearm during and in relation to

a     "crime     of    violence,"        but    later     challenged       his    brandishing

conviction on the theory that Hobbs Act conspiracy could not be

considered a "crime of violence 11 under 18 U.S.C. § 924(c) (3).                             914

                                                  6
F. 3d at 232-33.           Initially,    the parties and the Fourth Circuit

agreed that,

        conspiracy to    commit   Hobbs Act    robbery-does  not
        categorically qualify as a crime of violence under the
        [Force Clause], as the United States now concedes. This
        is so because to convict a defendant of this offense,
        the Government must prove only that the defendant agreed
        with another to commit actions that, if realized, would
        violate the Hobbs Act.     Such an agreement does not
        invariably require the actual, attempted, or threatened
        use of physical force.

Id.     at     233-34   (citations      to    the   parties'     material     omitted).

Thereafter, the Fourth Circuit concluded that the Residual Clause

of§ 924(c) is void for vagueness.                   Id. at 236; accord Davis, 139

S. Ct. at 2336 (holding that"§ 924(c) (3) (B) is unconstitutionally

vague") .

        In the wake Davis and Simms, in other cases before this Court,

the Government has conceded that "conspiracy to commit Hobbs Act

robbery cannot serve as valid predicate crime of violence for [a]

§     924(c)     charge"    and   agreed      to    vacating     the   conviction   and

sentence.         United States v.           Oliver,   No.    3:11CR63-HEH,    2019 WL

3453204, at *3 (E.D. Va. July 30, 2019).                     In the present case, the

Government does not dispute that the conspiracy to commit Hobbs

Act robbery cannot serve as valid predicate crime of violence for

the§ 924(c)         charge in Count Two.            Nevertheless, the Government

contends that Coureton is not entitled to relief because the Plea

Agreement merely contained a                 clerical    error because Count One




                                              7
charged Hobbs Act robbery, not Hobbs Act conspiracy.                     As explained

below, this argument is unpersuasive.

       B.     The Government's           Abandoned      Statute     Of   Limitations
              Argument

       Initially, the Government filed a Motion to Dismiss the§ 2255

Motion contending that it is barred by the relevant statute of

limitations. 1           (ECF   No.   30.)        However,   it   appears   that   the

Government        has     abandoned    this       argument   in   its    Supplemental

Memorandum. 2       The Government's decision not to pursue this defense




       Section 101 of the Antiterrorism and Effective Death Penalty
       1

Act ("AEDPA") amended 28 U.S.C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion.          As
pertinent here, 28 U.S.C. § 2255(f) now reads:

       (f)    A 1-year period of limitation shall apply to a
              motion under this section.   The limitation period
              shall run from the latest of-
              (1)  the date on which the judgment of
                   conviction becomes final;

              (3)       the date on which the right asserted was
                        initially recognized by the Supreme
                        Court, if that right has been newly
                        recognized by the Supreme Court and made
                        retroactively applicable to cases on
                        collateral review . . . .

28   u.s.c.   §   2255(f).

       2
       The Court directed the Government to file supplemental
briefing in light of the Fourth Circuit's decision in Simms. The
Government then sought a stay until the Supreme Court announced
its decision Davis.    When the Government eventually filed its
Supplemental Memorandum, although it raised a number of procedural
defenses, it did not renew the argument that the§ 22255 Motion
was barred by the statute of limitations.


                                              8
is   wise     because     it     seems        that       Davis    announced      a   new   rule    of

constitutional law retroactively applicable to cases on collateral

review which would entitle Coureton to a belated commencement of

the limitation period under 28 U.S.C. § 2255(f) (3) . 3                                Because the

Government has abandoned its statute of limitation argument, the

Court will not address it further.

        C.        Count Two Must Be Vacated

        The Government           argues       that Coureton' s           §   924 (c)    conviction

remains valid "because his conviction was predicated on completed

Hobbs       Act    robbery      ( 18    U.S. C.      §    1951),    which     remains      a   valid

predicate         under   the     force       clause,        18    U.S. C.   §   924 ( c) (3) (A) . "

(Supp'l Mem. 3.)             The Court agrees that the Indictment expressly

charged Coureton with substantive Hobbs Act robbery in Count One.

The Court also agrees that Hobbs Act robbery still constitutes a

valid crime of violence under the Force Clause.                              See United States

v.   Mathis,        932   F.3d         242,    266       (4th     Cir.   2019).         The    Court

understands that due to clerical mistake of the Government,                                       the


        3
       This provision delays the commencement of the limitation
period until "the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review."      28 U.S.C. § 2255(f) (3).   The
Supreme Court makes a case retroactive on collateral review through
a single express holding or by multiple cases "if the holdings in
those cases necessarily dictate the retroactivity of the new rule."
Tyler v. Cain, 533 U.S. 656, 666 (2001). Welch, which held Johnson
to be a new rule and retroactive, "logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive." Id. at
669 (O'Connor, J. concurring).

                                                     9
Plea Agreement erroneously reflected that Count One was conspiracy

to commit Hobbs Act robbery.           However, this error was perpetuated

in the Rule 11 hearing and in the Judgment without correction by

the Government.          Although this was an alleged "clerical error,"

the Government offers no persuasive authority to demonstrate that

the   Court   may simply      ignore    the    express    language   of   the   Plea

Agreement     or   the    Judgment.      The    fact     remains   that   the   Plea

Agreement expressly stated that Coureton pled guilty to Count One

which "charges the defendant with Conspiracy to                    Interfere with

Commerce by Threats and Violence,              and Aiding and Abetting that

crime"   (ECF No.    13, at 1), and that at the plea colloquy, Count

Two was expressly linked to, not Hobbs Act robbery, but conspiracy

to commit Hobbs Act robbery.           Thus, the Government's argument that

Count One remains a valid predicate is unavailing.

      In a footnote, the Government persists that the it can still

rely upon the Hobbs Act robbery because,

      As discussed in the government's motion to stay ( see
      Dkt. 4 0) , the plea agreement and judgment have a clerical
      error that describes Count 1 as a conspiracy to commit
      Hobbs Act robbery. The indictment clearly defines Count
      1 as substantive Hobbs Act robbery, on which Count 2 is
      also predicated; defendant's statement of facts admits
      the counts as completed robbery, not conspiracy, in
      paragraph l; and defendant's§ 2255 motion acknowledged
      that   his    §   924(c)  conviction   was  predicated on
      substantive Hobbs Act robbery, not conspiracy.


(Id. at 3 n.l (citations omitted).)            The Government, however, fails

to cite the Court to any authority whatsoever for the proposition

                                         10
that it can rely upon those references in documents outside the

Plea Agreement to broaden the basis the Plea Agreement.                      And,

established principles regarding plea agreements do not favor the

Government's argument.      See United States v. Jordan, 509 F.3d 191,

196   ( 4th Cir.   2007)   (noting that the Government is held "to a

greater degree of responsibility than the defendant               .      .    for

imprecisions or ambiguities in plea agreements." (quoting United

States v.    Harvey.   791 F.3d 294,     300   (4th Cir.   1986))); United

States v. Monroe,      580 F. 3d 552,    556   ( 7th Cir. 2009)   (observing

that courts "review the language of the plea agreement objectively

and hold the government to the literal terms of the plea agreement"

(quoting United States v. Williams, 102 F.3d 923, 927                 (7th Cir.

1996))).    Accordingly,     on the merits,     Couret on has established

that, as set forth in the Plea Agreement, his conviction for using,

carrying, and brandishing a firearm in furtherance of a crime of

violence was predicated solely on the conspiracy to commit Hobbs

Act reflected in the Plea Agreement and Judgment.

      Because Davis invalidated the Residual Clause and the Fourth

Circuit held in Simms that conspiracy to commit Hobbs Act robbery

is not a valid predicate violent felony under the Force Clause,

Coureton's § 924(c) conviction, which was based on conspiracy to

commit Hobbs Act robbery, must be vacated.        Accordingly, Couret on' s

conviction and resulting sentence on Count Two will be vacated.



                                    11
                                III. CONCLUSION

         The Government's Motion to          Dismiss    (ECF No.   35)   will be

denied.    The   §   2255 Motion (ECF No. 32) will be granted.       Coureton' s

conviction and sentence on Count Two will be vacated.                     Within

fourteen (14) days of the date of entry hereof, the parties shall

file their position as to whether the Court needs to conduct a

full resentencing or may simply enter a corrected judgment. 4

     The Clerk is         directed to    send a   copy of this       Memorandum

Opinion to Coureton and counsel of record.

     It is so ORDERED.

                                                  Isl
                                Robert E. Payne
                                Senior United States District Judge

Date: September
Richmond, Virginia
                       ,u_,    2019




     4 The Court is left to wonder of what offense Coureton was
convicted considering he pled guilty to a crime that he was not
charged with in the Indictment. The parties should address that
issue in their briefing.

                                        12
